IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,973-02


   EX PARTE RUBEN VILLA NUEVA, JR. A/K/A RUBEN VILLANUEVA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2019-DCR-02325-C IN THE 197TH DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                             ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. According to

the record, the trial court held an evidentiary hearing on Nov. 30, 2021. Specifically, the findings and

conclusions adopted by the trial court state, in relevant part, “The Court of Criminal Appeals

requested that this trial court further develop the record and enter findings of fact as to whether

Applicant’s plea was involuntary. This court held a hearing on the matter on November 30, 2021.”

However, the transcript of the hearing was not forwarded to this Court.

        Under Article 11.07 of the Texas Code of Criminal Procedure, a reporter is required to

transcribe a hearing within fifteen days of its conclusion and then to immediately forward the
                                                                                                        2

transcript to the district clerk in the county of conviction. Id. at § 3(d). After receiving the

transcript, the district clerk is required to forward it, among other things, to this Court. Id.; see also

TEX . R. APP . P. 73.4(b)(4).

        The district clerk shall serve the reporter in Applicant’s case with a copy of this order and

then either forward to this Court the transcript of the evidentiary hearing or certify in writing that the

reporter has not transcribed the hearing. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: May 4, 2022
Do not publish